Exhibit 10.18 (ii)

TERMS AND CONDITIONS

2013 LONG TERM CASH INCENTIVE AWARD

UNDER THE NORTHERN TRUST CORPORATION

LONG TERM CASH INCENTIVE PLAN

Your Long Term Cash Incentive Award is subject to the provisions of the Northern
Trust Corporation Long Term Cash Incentive Plan (the “Plan”), the Long Term Cash
Incentive Award notice (the “Award Notice”), and this Terms and Conditions
document (“Terms and Conditions”). The Award Notice and these Terms and
Condition constitute the “Long Term Cash Incentive Award Agreement” or “Award
Agreement” as defined in the Plan. If there is any conflict between the
information in the Award Agreement and the Plan, the Plan will govern.
Capitalized terms not defined in the Award Agreement shall have the meanings
assigned to them in the Plan.

 

1. Grant. The Corporation hereby grants to the Participant a Long Term Cash
Incentive Award (the “Award”), as set forth in the Award Notice, subject to the
terms and conditions of the Plan and the Award Agreement. The Award is the
right, subject to the terms and conditions of the Plan and the Award Agreement,
to receive a distribution, on the date described in Paragraph 7, of the amount
credited to the Participant’s Long Cash Incentive Account as of that date.

 

2. Long Term Cash Incentive Account. The Corporation shall maintain a Long-Term
Cash Incentive Account (the “Account”) on its books in the name of the
Participant which shall reflect the Award Amount specified in the Award Notice.
Such Account shall be credited with interest, from the date of grant through the
date immediately preceding the date of distribution under Paragraph 7, at a
per-annum rate equal to the mid-term applicable federal rate for the month of
February 2013, compounded annually.

 

3. Forfeiture. The Award granted to the Participant pursuant to the Award
Agreement shall be forfeited and revert to the Corporation (a) in accordance
with Paragraph 8, if the Participant engages in conduct or activity described in
Paragraph 8 of these Terms and Conditions, or (b) except as described in
Paragraphs 4, 5, and 6 of these Terms and Conditions, if the Participant’s
employment with the Corporation and all of its Subsidiaries terminates prior to
the Vesting Date, as defined in Paragraph 4.

 

4. Vesting. Subject to all of the provisions of the Award Agreement, including,
without limitation, the provisions of Paragraphs 3, 5, 6, and 8 of these Terms
and Conditions, the Participant shall become vested in the Award upon the date
(referred to herein as the “Vesting Date”) that is the third anniversary of the
date of grant of this Award, as specified in, and in accordance with, the
vesting schedule set forth in the Award Notice. If the Participant’s employment
with the Corporation and its Subsidiaries terminates for any reason prior to the
end of the three-year period ending on the Vesting Date (the “Vesting Period”),
any portion of the Award that has not yet vested and does not become vested
under Paragraph 5 or has not become vested under Paragraph 6, shall be forfeited
and revert to the Corporation on such termination date, and the Corporation
shall have no

 

US Code Staff    1



--------------------------------------------------------------------------------

  further obligation after such date with respect to such amount. The
Corporation shall have no further obligation to the Participant under these
Terms and Conditions following the Participant’s forfeiture of the Award.

 

5. Special Vesting.

 

  (a) The Participant shall cease to participate in the Plan under these Terms
and Conditions as of the date of the Participant’s termination of employment
with the Corporation and all of its Subsidiaries, subject to the following:

 

  (b) If the Participant’s termination of employment is on account of Retirement
and occurs prior to the end of the Vesting Period, and the Participant does not
engage in conduct or activity described in Paragraph 8 of these Terms and
Conditions during the Vesting Period, and executes and returns an agreement,
prior to the date of his or her termination, with such additional terms and
conditions as the Committee deems necessary or advisable, including without
limitation additional covenants not to compete and to be accessible to the
Corporation for consulting for the remainder of the Vesting Period, then, upon
the Vesting Date, the Participant shall become 100% vested in the entire amount
of the Participant’s Award.

 

  (c) If the Participant’s termination of employment is on account of death or
Disability and occurs prior to the end of the Vesting Period, or, if prior to
the end of the Vesting Period, the Participant’s employment with the Corporation
and its Subsidiaries is terminated under circumstances that entitle the
Participant to severance benefits under the Northern Trust Corporation Severance
Plan (the “Severance Plan”) and the Participant has timely executed and not
revoked a settlement agreement, waiver and release under the Severance Plan (a
“Release”), then, upon the Vesting Date, the Participant shall become 100%
vested in the entire amount of the Participant’s Award.

 

  (d) For purposes of these Terms and Conditions, “Disability” means a
disability that continues for a period of six (6) months in accordance with The
Northern Trust Company’s Managed Disability Program. For purposes of determining
the date, if any, on which a Participant becomes vested under Paragraph 5(c) on
account of Disability, the date of Disability shall be the last day of the
six-month period described in the preceding sentence.

For purposes of these Terms and Conditions, “Retirement” means retirement
occurring by reason of the Participant having qualified for a Normal, Early, or
Postponed Retirement under The Northern Trust Company Pension Plan.

 

6. Vesting Upon a Change in Control. A Participant who is employed by the
Corporation or any of its Subsidiaries upon the date of a Change in Control
shall become 100% vested in his or her Award upon the date of such Change in
Control.

 

7. Distribution.

 

2



--------------------------------------------------------------------------------

  (a)

Subject to Paragraphs 7(b), and 7(c), below, in the case of an Award which
becomes vested on the Vesting Date pursuant to Paragraph 4, Paragraph 5(b) or
5(c), such Award shall be distributed on the Vesting Date, provided that such
Award shall be treated as distributed on such Vesting Date if it is distributed
no later than the last day of the calendar year in which such Vesting Date
occurs, or, if later, by the 15th day of the third calendar month after such
Vesting Date occurs, subject to and in accordance with the provisions of
Treasury Regulation Section 1.409A-3(d), including without limitation the
requirement that the employee shall in no event have the right directly or
indirectly to designate the taxable year of payment.

 

  (b)

In the case of an Award that becomes vested on the Vesting Date on account of
the Participant’s death pursuant to Paragraph 5(c), distribution shall be made
to the Participant’s beneficiary on the Vesting Date, provided that such Award
shall be treated as distributed on such Vesting Date if it is distributed no
later than the last day of the calendar year in which such Vesting Date occurs,
or, if later, by the 15th day of the third calendar month after such Vesting
Date occurs, subject to and in accordance with the provisions of Treasury
Regulation Section 1.409A-3(d), including without limitation the requirement
that the beneficiary shall in no event have the right directly or indirectly to
designate the taxable year of payment. Such distribution shall be made to such
beneficiary and in such proportions as the Participant may designate in writing,
and in the absence of a designation, the Participant’s beneficiary shall be one
of the following persons determined in the order provided below:

 

  •  

The Participant’s spouse; if none, then,

 

  •  

The Participant’s children (in equal amounts); if none, then,

 

  •  

The Participant’s parents (in equal amounts); if none, then,

 

  •  

The Participant’s brothers and sisters (in equal amounts); if none, then,

 

  •  

The Participant’s estate.

In the event of the Participant’s death after the expiration of the Vesting
Period but prior to full distribution of the Award pursuant to these Terms and
Conditions, the Participant’s Award shall be distributed, within the period
described in clause (a) above, to the Participant’s beneficiary determined in
accordance with the foregoing provisions of this clause (b).

 

  (c) In the case of an Award that becomes vested as a result of a Change in
Control, the Participant shall not be entitled to a distribution of such Award
upon the date of such Change in Control. Instead, an Award that becomes vested
upon the date of a Change in Control shall be distributed only upon the date, or
the occurrence of the event upon which, distribution would have been made in the
absence of such Change in Control.

 

  (e) The Award may be settled, in the discretion of the Committee, in cash or
shares of Common Stock in accordance with the terms of the Plan.

 

3



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, the provisions of this Award
Agreement, including without limitation this Paragraph 7, shall be subject to
the provisions of the Plan, including without limitation Section 8 of the Plan.

 

8. Forfeitures and Recoupments.

 

  (a) Engaging in Restricted Activity Without Written Consent of the
Corporation. Notwithstanding anything to the contrary in these Terms and
Conditions, if the Participant, without the written consent of the Corporation:

 

  (i) at any time after the date of these Terms and Conditions, has divulged,
directly or indirectly, or used, for the Participant’s own or another’s benefit,
any Confidential Information;

 

  (ii) at any time after the date of these Terms and Conditions and through a
period of twelve (12) months after the Participant ceases to be employed by the
Corporation and its Subsidiaries for any reason, has Solicited, or assisted in
the Solicitation of, any Client or Prospective Client (provided, however, that
this clause (ii) shall not apply to the Participant’s Solicitation of any Client
or Prospective Client with whom he or she had a business relationship prior to
the start of his or her employment with the Corporation and its Subsidiaries,
provided no Confidential Information, directly or indirectly, is used in such
Solicitation); or

 

  (iii) at any time after the date of these Terms and Conditions and through a
period of twelve (12) months after the Participant ceases to be employed by the
Corporation and its Subsidiaries for any reason, has solicited, encouraged,
advised, induced or caused any employee of the Corporation or any of its
Subsidiaries to terminate his or her employment with the Corporation or any of
its Subsidiaries, or provided any assistance, encouragement, information, or
suggestion to any person or entity regarding the solicitation or hiring of any
employee of the Corporation or any of its Subsidiaries;

then the Participant’s then outstanding Award (whether vested or unvested) shall
be forfeited to the Corporation by notice from the Committee in writing to the
Participant within a reasonable period of time after the Committee acquires
knowledge of the Participant’s violation of this Paragraph 8(a). In the event
that a Participant’s Award is forfeited pursuant to the preceding sentence or
the provisions of Paragraph 8(b), below, the Corporation shall not distribute
the Award to the Participant (or the Participant’s beneficiary) pursuant to
Paragraph 7.

In addition, in the event of any action by the Participant to which clauses (i),
(ii) or (iii), above, apply, the Corporation shall, to the extent the Committee
determines it practicable and in the best interests of the Corporation, and as
permitted by applicable law, rescind any payment or delivery to the Participant
with respect to any Award occurring within twelve (12) months prior to, or at
any time following, the date of the Participant’s termination of employment for
any

 

4



--------------------------------------------------------------------------------

reason (including but not limited to termination of employment due to Retirement
or Disability), and recoup any “gain realized” in connection with such Awards as
described in Paragraph 8(c) below.

 

  (b) Misconduct and Restatement of Financials. Consistent with the
Corporation’s risk-mitigation strategies for its compensation programs, and
notwithstanding any other provision in these Terms and Conditions, in the event
that:

 

  (i) the Corporation is required to restate its financial statements filed with
the U.S. Securities and Exchange Commission on Form 10-Q or Form 10-K or re-file
quarterly financial data with the U.S. Federal Reserve due to any reason other
than changes in accounting policy or applicable law (a “Restatement”), and the
Committee determines that such Restatement resulted, in whole or in material
part, from the Participant (A) intentionally engaging in conduct that resulted
in a material weakness in internal control over financial reporting and was
inconsistent with the standards of conduct of the business judgment rule, as
defined below, or (B) personally and knowingly engaging in practices that
materially contributed to circumstances that resulted in a material weakness in
internal control over financial reporting and that were inconsistent with the
standards of conduct of the business judgment rule; or

 

  (ii) the Committee determines that the Participant has engaged in conduct that
is grounds for termination for Cause and is inconsistent with the standards of
conduct of the business judgment rule (“Misconduct”); or

 

  (iii) the Corporation incurs material losses that the Committee determines are
the direct and proximate result of excessively risky behavior by the Participant
that was inconsistent with the standards of conduct of the business judgment
rule;

then the Committee shall review all then outstanding Awards of the Participant
(whether vested or unvested), and all amounts previously paid to the Participant
with respect to any Award within the 36-month period immediately preceding the
date of the Restatement, or during the period after the date of the Misconduct,
as applicable.

In the event of a Restatement described in clause (i), the Committee shall
declare the Participant’s then outstanding, vested Awards that would not have
become vested based on accurate financial data or restated results to be
forfeited to the Corporation by notice in writing to the Participant within a
reasonable period of time after the date of the Restatement, and the Corporation
shall, to the extent the Committee determines it practicable and in the best
interests of the Corporation, and as permitted by applicable law, rescind any
payment of an Award to the Participant occurring within 36 months prior to the
date of the Restatement that would not have become vested or been paid based on
accurate financial data or restated results and recoup any such payment as
described in Paragraph 8(c),

 

5



--------------------------------------------------------------------------------

below. In the event of Misconduct described in clause (ii) (other than any
actions included in Paragraph 8(a) or clause (i) of this Paragraph 8(b)), the
Committee shall declare the Participant’s then outstanding Awards (whether
vested or unvested) to be forfeited to the Corporation by notice in writing to
the Participant within a reasonable period of time after the date of the
discovery of the Misconduct, and the Corporation shall, to the extent the
Committee determines it practicable and in the best interests of the
Corporation, and as permitted by applicable law, rescind any payment of any
Award occurring after the date such Misconduct occurred and recoup any such
payment as described in Paragraph 8(c), below. In the case of an event described
in clause (iii), the Corporation shall to the extent the Committee determines it
practicable and in the best interests of the Corporation, and as permitted by
applicable law, rescind all or a portion of any payment of an Award occurring
after the date of the Participant’s actions described in clause (iii), and
recoup any such payment as described in Paragraph 8(c), below.

A Participant’s actions satisfy the “business judgment rule” if such actions
were taken in good faith, in a manner that an ordinarily prudent person would
act under similar circumstances, and in the interests of the Corporation. In
interpreting and applying the preceding sentence, the Committee shall use as a
guide the principles of the business judgment rule as construed by the Delaware
courts in applying the Delaware Corporation Act.

 

  (c) Rescission and Recoupment. The Corporation shall be entitled to recoup any
payment that is rescinded pursuant to the provisions of Paragraph 8(a) or 8(b)
of the Plan in such manner and on such terms as the Committee shall require. If
the Participant fails to repay any such amounts to the Corporation within 60
days after receipt of written demand, the Corporation shall be entitled, subject
to applicable law and the requirements of Internal Revenue Code Section 409A, to
deduct from any amounts the Corporation owes the Participant from time to time
the amount required to be repaid pursuant to this Paragraph 8(c), or to sue for
repayment of such amounts, or to pursue both remedies.

 

9. Cancellation by the Committee. The Committee will consider cancelling and may
cancel all or a portion of the Participant’s unvested Awards when (a) there is
reasonable evidence of material employee misbehavior or error, (b) the
Corporation or the relevant business unit of the Corporation suffers a material
downturn in its financial performance, attributable to a prior period and
materially greater than was previously anticipated in risk adjusting incentive
compensation, or (c) the Corporation or the relevant business unit of the
Corporation suffers a material failure of risk management. In the event that any
of the Participant’s unvested Awards are cancelled pursuant to the preceding
sentence, the Corporation shall have no obligation to distribute the Awards to
the Participant (or the Participant’s beneficiary) pursuant to Paragraph 7 or to
pay any interest pursuant to Paragraph 2 with respect to such Awards.

 

6



--------------------------------------------------------------------------------

10. Adjustment. The Awards provided herein are subject to adjustment in
accordance with the provisions of Section 5 of the Plan.

11. No Right to Employment. Nothing in the Plan or the Award Agreement shall be
construed as creating any right in the Participant to continued employment or as
altering or amending the existing terms and conditions of employment of the
Participant except as otherwise specifically provided in the Award Agreement.

12. Nontransferability. No interest hereunder of the Participant is transferable
except as provided in the Award Agreement.

13. Withholding/Delivery of Shares. All distributions hereunder are subject to
withholding by the Corporation for all applicable federal, state or local taxes.
With respect to distributions in shares of Common Stock, subject to such rules
and limitations as may be established by the Committee from time to time, such
withholding obligations shall be satisfied through the withholding of shares of
Common Stock which would otherwise be distributed to the Participant under the
Award, provided, however, that such shares may be used to satisfy not more than
the Corporation’s minimum statutory withholding obligation (based on minimum
statutory withholding rates for Federal and state tax purposes, including
payroll taxes, that are applicable to such taxable income).

14. Administration. The Plan is administered by the Committee. The rights of the
Participant hereunder are expressly subject to the terms and conditions of the
Plan (including continued shareholder approval of the Plan), together with such
guidelines as have been or may be adopted from time to time by the Committee.
The Participant hereby acknowledges receipt of a copy of the Plan.

15. No Rights as Shareholder. Except as provided herein, the Participant will
have no rights as a shareholder with respect to the Award.

16. Interpretation and Applicable Law. Any interpretation by the Committee of
the terms and conditions of the Plan, the Award Agreement or any guidelines
shall be final. All questions pertaining to the validity, construction and
administration of the Plan or the Award Agreement, and all claims or causes of
action arising under, relating to, or in connection with, the Plan or the Award
Agreement shall be determined in conformity with the laws of the State of
Delaware, without regard to the conflict of law provisions of any state.

17. Sole Agreement. The Award Agreement, together with the Plan, is the entire
Agreement between the parties hereto, all prior oral and written representations
being merged herein. No amendment or modification of the terms of the Award
Agreement shall be binding on either party unless reduced to writing and signed
by the party to be bound. The Award Agreement shall be binding upon, inure to
the benefit of, and be enforceable by, the parties hereto and their respective
successors. Notwithstanding anything in the Award Agreement to the contrary,
including without limitation the foregoing provisions of this Paragraph 17, in
the event that the Committee determines that the Award, or the performance by
the Corporation of any of its obligations under the Award Agreement, would
violate any applicable law, the Award shall be

 

7



--------------------------------------------------------------------------------

forfeited to the Corporation and cancelled, and the Corporation shall have no
obligation to distribute the Award to the Participant or the Participant’s
Beneficiary.

18. Definitions. As provided above, capitalized terms not defined in the Award
Agreement shall have the meanings assigned to them in the Plan. For purposes of
the Award Agreement:

 

  (a) “Cause” means (i) a Participant’s conviction of or no contest plea with
respect to bribery, extortion, embezzlement, fraud, grand larceny, or any felony
involving abuse or misuse of the Participant’s position to seek or obtain an
illegal or personal gain at the expense of the Corporation, or similar crime, or
conspiracy to commit any such crimes or attempt to commit any such crimes; or
(ii) misconduct that causes material harm to the Corporation.

 

  (b) “Client” means any person or entity with which the Corporation, or any of
its Subsidiaries, did business and with which the Participant had contact, or
about which the Participant had access to Confidential Information, during the
last twelve (12) months of his or her employment.

 

  (c) “Competitive Service or Product” means any service or product: (i) that is
substantially similar to or competitive with any service or product that the
Participant created or provided, or of which the Participant assisted in the
creation or provision, during his or her employment by the Corporation or any of
its Subsidiaries; or (ii) about which the Participant had access to Confidential
Information during his or her employment by the Corporation or any of its
Subsidiaries.

 

  (d) “Confidential Information” means any trade secrets or other significant
proprietary information, including, but not limited to, any client information
(for example, client lists, information about client accounts, borrowings, and
current or proposed transactions), any internal analysis of clients, marketing
strategies, financial reports or projections, business or other plans, data,
procedures, methods, computer data or system program or design, devices, lists,
tools, or compilation, which relate to the present or planned business of the
Corporation or any of its Subsidiaries and which has not been made generally
known to the public by authorized representatives of the Corporation.

 

  (e) “Prospective Client” means any person or entity to which the Corporation,
or any of its Subsidiaries, provided, or from which the Corporation, or any of
its Subsidiaries received, a proposal, bid, or written inquiry (general
advertising or promotional materials and mass mailings excepted) and with which
the Participant had contact, or about which the Participant had access to
Confidential Information, during the last twelve (12) months of his or her
employment.

 

  (f)

“Solicit” and “Solicitation” (with respect to Clients or Prospective Clients)
mean directly or indirectly, and without the Corporation’s written
authorization, to invite, encourage, request, or induce (or to assist another to
invite, encourage, request or induce) any Client or Prospective Client of the
Corporation, or any of

 

8



--------------------------------------------------------------------------------

  its Subsidiaries, to: (i) surrender, redeem or terminate a product, service or
relationship with the Corporation, or any of its Subsidiaries; (ii) obtain any
Competitive Service or Product from the Participant or any third party; or
(iii) transfer a product, service or relationship from the Corporation, or any
of its Subsidiaries, to the Participant or any third party.

 

9